SSS Ny mat ag
~ intr a MEP oat

Sy,

   
  
  

Attorneys admitted in
Califomia, New York,
Texas, Pennsylvania, and
Maine

:
Doniger / Burroughs Building
603 Rose Avenue

ve Venieg, Gatfgmnia 90291

¥

owe Burrdaighs NY

. y “ yenue, Suite 413
a wAY-Z co 11222
et Re Sonim ssce acre nen ane

ee ET sew,
enn

Sender’s contact:
scott@donigerlawfirm.com
(310) 590-1820

 

May 26, 2021 cg

DELIVERED VIA ECF

RDERED: ©
The Honorable George B. Daniels Ady & “Van 4
#

United States District Court

 

 

Southern District of New York eres Daniels, U.S.D.J.
500 Pearl Street, Room 1310 ‘ ANDY co EU |
New York, NY 10007 Dated:

  

Case Title: Lixenberg v. Oath Inc., et al.; 1:20-cv-07176-GBD-RWL
Re: Request to Extend Dismissal Deadline

Your Honor:

As you know, our office represents Plaintiff Dana Ruth Lixenberg (“Lixenberg’’) in this action. We
write to respectfully request an extension of the deadline for dismissal. Lixenberg requested consent from
Defendant Oath, Inc., but no response has been received yet. On April 22, 2021, the parties filed a Notice of
Settlement with the court indicating that they intended to file a stipulation of dismissal with prejudice within 30
days. (Dkt. #24.) The Court then issued an order of discontinuance directing the parties to cither submit a
stipulation of dismissal or a status report within thirty days of the Court’s order. (Dkt. #25.)

The parties have fully executed the settlement agreement but need additional time to discharge certain
obligations pursuant to the agreement. The parties respectfully request that the deadline to file the stipulation of
dismissal with prejudice be extended by an additional 14 days, from May 26 to June 9, to allow time for this.
This is the first request for an extension of the deadline for dismissal with prejudice.

We thank Your Honor for your time and consideration of this request.

Respectfully submitted,

By: /4s/ Scott Alan Burroughs
Scott Alan Burroughs

Laura M. Zaharia
DONIGER / BURROUGHS
For the Plaintiff

 
